DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
With regard to independent claim 1, although the prior art teaches an optical imaging system, comprising: lenses sequentially disposed from an object side toward an imaging plane and comprising a refractive power in paraxial regions or edges of the paraxial regions, wherein an object-side surface of a fifth lens is planar in a paraxial region and the fifth lens comprises a refractive power at an edge of the paraxial region, the prior art fails to simultaneously teach such an optical imaging system wherein a third lens, a fourth lens, and a fifth lens of the lenses have refractive indexes greater than refractive indexes of a first lens, a second lens, and a sixth lens of the lenses, as claimed.
With regard to independent claim 16, although the prior art teaches an optical imaging system, comprising: a first lens comprising a convex object-side surface; a second lens comprising a convex object-side surface and a convex image-side surface; a third lens 
With regard to dependent claims 2-15, claims 2-15 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 September 2021